
	

114 HR 3580 IH: To establish in the Department of Veterans Affairs a continuing medical education program for non-Department medical professionals who treat veterans and family members of veterans to increase knowledge and recognition of medical conditions common to veterans and family members of veterans, and for other purposes.
U.S. House of Representatives
2015-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3580
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2015
			Mr. Tiberi introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To establish in the Department of Veterans Affairs a continuing medical education program for
			 non-Department medical professionals who treat veterans and family members
			 of veterans to increase knowledge and recognition of medical conditions
			 common to veterans and family members of veterans, and for other purposes.
	
	
		1.Department of Veterans Affairs continuing education program for certain non-Department medical
			 professionals
			(a)Establishment of continuing medical education program
 (1)In generalThe Secretary of Veterans Affairs shall establish a continuing medical education program for non-Department medical professionals with the goal of—
 (A)increasing knowledge and recognition of medical conditions common to veterans and family members of veterans; and
 (B)improving outreach to veterans and family members of veterans. (2)Education providedThe program shall include education on the following:
 (A)Dealing with patients who are veterans or family members of veterans. (B)Identifying and treating common mental and physical conditions of veterans and family members of veterans.
 (C)Programs and benefits available to veterans and family members of veterans through the following organizations:
 (i)The Department of Veterans Affairs. (ii)The Department of Labor.
 (iii)Such other Federal agencies and non-Federal organizations as the Secretary considers appropriate. (D)The health care system of the Department of Veterans Affairs.
 (E)Such other matters as the Secretary considers appropriate. (b)Duration of programThe program shall be carried out during the five-year period beginning on the date of the enactment of this Act.
			(c)Administration of program
 (1)In generalThe Secretary shall carry out the program on an Internet website of the Department of Veterans Affairs.
 (2)Curriculum and credit providedThe Secretary shall determine the curriculum of the program and the number of hours of credit to provide to participating non-Department medical professionals for continuing medical education.
 (3)AccreditationThe Secretary shall ensure that the program is accredited in as many States as practicable. (4)Consistency with existing rulesThe Secretary shall ensure that the program is consistent with the rules and regulations of the following:
 (A)The medical licensing agency of each State in which the program is accredited. (B)Such medical credentialing organizations as the Secretary considers appropriate.
 (5)User costThe Secretary shall carry out the program at no cost to participating non-Department medical professionals.
				(d)Non-Department medical professional defined
 (1)In generalIn this section, the term non-Department medical professional means any individual specified in paragraph (2) who is licensed by an appropriate medical authority in the United States and in good standing, is not an employee of the Department of Veterans Affairs, and provides care to veterans or family members of veterans under the laws administered by the Secretary of Veterans Affairs.
 (2)Individual specifiedAn individual specified in this paragraph is any of the following individuals: (A)A doctor.
 (B)A nurse. (C)A physician assistant.
 (D)A psychologist. (E)A psychiatrist.
 (F)Such other individuals as the Secretary considers appropriate.  